NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 THOMAS JOHN HEILMAN,                            No. 15-56852

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-06298-JVS-CW

   v.
                                                 MEMORANDUM*
 A. DILLEN, official capacity; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Thoman John Heilman, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after revoking Heilman’s in forma pauperis status (“IFP”) because he

has three strikes under the Prison Litigation Reform Act, 28 U.S.C. § 1915(g). We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Andrews v. King,

398 F.3d 1113, 1118 & n.6 (9th Cir. 2005). We vacate and remand.

      The district court revoked Heilman’s IFP status on the basis that Heilman

had filed at least three prior actions in federal court which were dismissed for

being frivolous or malicious, or for failing to state a claim. However, at the time of

its decision, the district court did not have the benefit of El-Shaddai v. Zamora,

833 F.3d 1036 (9th Cir. 2016) and Washington v. Los Angeles County Sheriff’s

Department, 833 F.3d 1048 (9th Cir. 2016). We remand for the district court

reconsider Heilman’s IFP status in light of these two intervening opinions.

      VACATED and REMANDED.




                                          2                                    15-56852